          Case 7:19-cv-00403-RDP Document 25 Filed 05/15/19 Page 1 of 6                             FILED
                                                                                           2019 May-15 PM 04:23
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                                WESTERN DIVISION

ADAM JONES and                                 )
JOSHUA HASTINGS,                               )
                                               )
     Plaintiffs,                               )
                                               )
v.                                             )
                                               ) Civil Action No. 7:19-CV-00403-RDP
BUZZFEED, INC., BUZZFEED NEWS,                 )
BEN SMITH, and KATIE J.M. BAKER,               )
                                               )
     Defendants.                               )
                                               )


                   REPORT OF THE PARTIES’ PLANNING MEETING

     1.       Brief Description of the Nature of the Case. This is a defamation action brought

              by two Tuscaloosa police officers, Adam Jones and Joshua Hastings, arising out

              of two articles published by BuzzFeed, Inc. Katie Baker is the author of one of

              the articles and Ben Smith is the Editor-in-Chief of BuzzFeed, Inc. The Articles

              report on the investigation into rape claims brought by a young woman, Megan

              Rondini, who later killed herself.

     2.       Synopsis of the Case.

              a. Plaintiffs’ Position.   Plaintiffs Adam Jones and Josh Hastings were the

                   homicide investigators assigned to investigate a possible sexual assault of a

                   University of Alabama student, Megan Rondini, by T.J. Bunn. Jones and

                   Hastings conducted a comprehensive investigation and reported the results

                   which led to the conclusion that the evidence did not support a charge. Jones

                   and Hastings took witness statements, gathered evidence from the purported




                                                   1
Case 7:19-cv-00403-RDP Document 25 Filed 05/15/19 Page 2 of 6



       scenes, recorded audio and video of the alleged victim and the alleged suspect,

       and compiled all of the evidence into an investigative file. After the

       investigation concluded, they submitted the evidence to their supervisors and

       the district attorney’s office. Thereafter, a grand jury convened and who

       returned a no bill based. After the tragic suicide of Miss Rondini in Texas,

       BuzzFeed and Ben Smith, editor in chief, published two articles, the first

       written by Katie Baker, which distorted the truth such that Baker, Smith, and

       BuzzFeed criminalized the actions of Jones and Hastings during the

       investigation. Baker intentionally omitted and falsely reported key facts and

       evidence in her initial article to manipulate the truth into what she, her editor

       (Ben Smith), and BuzzFeed wanted the truth to be, regardless of the facts and

       evidence. Baker was hired by BuzzFeed to criticize police departments, rape

       investigations, and the alleged “rape culture” on college campuses. Ben Smith

       knew the facts and the evidence of the case and explicitly approved and

       allowed the libelous article to be published online to millions of viewers. The

       articles are specifically and comprehensively libelous of the Plaintiffs. The

       Defendants, purposely, recklessly, and with knowledge of the articles’ false

       statements and implications, and in reckless disregard of the truth, libeled the

       Plaintiffs maliciously and with intent to destroy their reputation and good

       name and to hold them up to ridicule and hatred in their community and state,

       and in fact, nationally and worldwide. The Defendants acted with “actual

       malice.”




                                     2
     Case 7:19-cv-00403-RDP Document 25 Filed 05/15/19 Page 3 of 6



         b. Defendants’ Position. Defendants are confident that BuzzFeed’s reporting on

            the handling of the official investigation into Megan Rondini’s rape claims

            will be vindicated by summary dismissal of Plaintiff’s claims. Plaintiffs’

            defamation claim must be dismissed because: (i) the factual claims made in in

            Defendants’ reporting constitutes a fair and accurate report of official

            proceedings, (ii) the allegedly defamatory statements identified by Plaintiffs

            are non-actionable expressions of opinion, (iii) the allegedly defamatory

            reporting is true and (iv) Plaintiffs cannot establish actual malice by clear and

            convincing evidence, as the First Amendment requires public officials to do.

            Plaintiffs also lack personal jurisdiction over defendant Ben Smith.

3.       The following persons participated in a Rule 26(f) conference on April 30, 2019

         in person at the offices of Lightfoot, Franklin & White in Birmingham, AL:

         Bob Cockrell, representing the Plaintiffs;

         Scotch Ritchey, representing the Plaintiffs;

         Katherine M. Bolger, representing the Defendants;

         John G. Thompson, Jr., representing the Defendants.

4.       Initial Disclosures. The parties will complete the initial disclosures required by

         Rule 26(a)(1) on or before June 14, 2019.

5.       Discovery Plan. The parties propose this discovery plan:

         a. Discovery will be needed on (but is not limited to) these subjects: Plaintiffs’

            claims and allegations, the falsity of the allegedly defamatory publications,

            whether the allegedly defamatory publications were a fair and true report of

            official proceedings, whether Defendants acted with actual malice in




                                          3
     Case 7:19-cv-00403-RDP Document 25 Filed 05/15/19 Page 4 of 6



            publishing the documents, Plaintiffs’ damages, whether jurisdiction is proper

            over Ben Smith.

         b. Discovery will commence on June 14, 2019 and will be completed on June

            15, 2020.

         c. The parties will serve interrogatories per the Federal Rules of Civil Procedure.

         d. The parties will serve requests for admission per the Federal Rules of Civil

            Procedure.

         e. The parties will limit the number of depositions per the Federal Rules of Civil

            Procedure.

         f. Depositions will last 7 hours, as set forth in the Federal Rules of Civil

            Procedure.

         g. Plaintiff’s expert reports will be due on February 14, 2020. Defendants’

            expert reports will be due on April 15, 2020.

         h. Last day for supplementation under Rule 26(e) is May 20, 2020.

6.       Other Items:

         a. The parties do not request a meeting with the Court before a scheduling order

            is issued.

         b. The parties request a pretrial conference 60 days after a decision on

            Defendants’ motion for summary judgment is issued.

         c. Plaintiffs shall have until July 30, 2019 to amend pleadings.

         d. Defendants shall have until July 30, 2019 to amend pleadings.

         e. Dispositive motions to be filed on or before August 7, 2020.




                                          4
        Case 7:19-cv-00403-RDP Document 25 Filed 05/15/19 Page 5 of 6



            f. At this early stage in the matter, the parties are unable to meaningfully assess

               whether settlement would be possible.

            g. At this early stage in the matter, the parties are unable to assess whether

               mediation would be beneficial.

            h. The parties will file Rule 26(a)(3) witness lists, designations of witnesses

               whose testimony will be presented by deposition, and exhibit lists 60 days

               before trial.

            i. The parties will file objections under Rule 26(a)(3) 30 days before trial.

            j. The parties request a trial date in the fall of 2020, and expect trial will last 5-7

               days.

            k. The parties agree that this is a complex case.

            l. The parties intend to file a motion with the Court requesting entry of a

               protective order to govern the exchange of confidential information, as per the

               Court’s Initial Order.


Date: May 15, 2019                                      /s/ Bob H. Cockrell, Jr. (w/permission)
                                                        Bob H. Cockrell, Jr.
                                                        COCKRELL, COCKRELL,
                                                        TOWNSEND & RITCHEY, LLP
                                                        1409 University Boulevard
                                                        Tuscaloosa, Alabama 35401
                                                        T: (205) 349-2009
                                                        bcockrell@cctr.law




                                              5
        Case 7:19-cv-00403-RDP Document 25 Filed 05/15/19 Page 6 of 6



Date: May 15, 2019                              /s/ Katherine M. Bolger
                                             Katherine M. Bolger (pro hac vice)
                                             DAVIS WRIGHT TREMAINE LLP
                                             1251 Avenue of the Americas
                                             21st Floor
                                             New York, New York 10020-1104
                                             T: (212) 489-8230
                                             F: (212) 489-8340
                                             katebolger@dwt.com


                                             /s/ John G. Thompson, Jr.
                                             John G. Thompson, Jr.
                                             Lightfoot Franklin & White LLC
                                             The Clark Building
                                             400 20th Street North
                                             Birmingham, AL 35203
                                             T: (205) 581-0700
                                             F: (205) 581-0799
                                             jthompson@lightfootlaw.com




                                      6
